Case 19-00730-5-JNC       Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17               Page 1 of 7

 SO ORDERED.

 SIGNED this 8 day of July, 2020.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
 ___________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                                   )
                                                           ) Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, LLC, d/b/a                   )
  WASHINGTON COUNTY HOSPITAL,                              ) Chapter 11
                                                           )
  Debtor.                                                  )

                  CONSENT ORDER REGARDING PAYMENT TO
            SHERWOOD PARTNERS, INC. SALES AGENT FOR THE TRUSTEE

        This matter came before the Court upon the Motion to Approve Consent Order (the

 “Motion”) filed by Sherwood Partners, Inc. (“Sherwood”), and pursuant to which Thomas W.

 Waldrep, Jr., Chapter 11 Trustee (the “Trustee,” and together with Sherwood, the “Parties”) for

 CAH Acquisition Company #1, LLC, d/b/a Washington County Hospital (the “Debtor”) and

 Sherwood, as Sales Agent for the Trustee. The Parties hereby agree that Sherwood is owed and

 should be paid certain fees and expenses for the work that it has performed as Sales Agent pursuant

 to the terms of the Consent Order Allowing Motion to Employ Sherwood Partners, Inc. as Sales

 Agent to the Trustee [Doc No. 498] entered in this case on October 23, 2019 (“Employment

 Order”). The Employment Order provides for Sherwood to be paid in accordance with the terms
Case 19-00730-5-JNC          Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17                    Page 2 of 7




 of that order and the Engagement Agreement between Sherwood and the Trustee, which was

 attached to the Motion to Employ Sherwood Partners, Inc. as Sales Agent to the Trustee [Doc No.

 433]. Additionally, Sherwood was employed pursuant to 11 U.S.C. § 328(a); and, payment to

 Sherwood is exempted the standards of review set forth in 11 U.S.C. § 330 per the Employment

 Order. Nevertheless, out of an abundance of caution the Trustee and Sherwood hereby submit this

 Consent Order to state on the record the distributions the Trustee will make to Sherwood for its

 services in this case. The Trustee and Sherwood intend to seek similar relief at the closing of each

 sale of assets owned by the Affiliated Debtors. 1 On this basis, and with the consent of Sherwood

 and Trustee, the Court makes the following findings of fact and conclusions of law:

         1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

 and 11 U.S.C. § 327(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      On September 23, 2019, the Trustee filed his Motion to Employ Sherwood Partners,

 Inc. as Sales Agent to the Trustee [Doc. No. 433].

         4.      On October 23, 2019 the Court approved the Employment Order [Doc. No. 498],

 which provides for the following fee structure to Sherwood:

              a. $75,000 due upon the signing of the Engagement Agreement, allocated among the
                 respective estates as set out on Exhibit B to the Engagement Agreement;
              b. $27,500 paid to Sherwood within 30 days of signing of the Engagement Agreement;
              c. An additional $27,500 paid to Sherwood within 60 days after the signing of the
                 Engagement Agreement;
              d. An additional $27,500 paid to Sherwood within 90 days after the signing of the
                 Engagement Agreement (the fees to be paid to Sherwood in the first 90 days after
                 its employment shall be referred to as the “Consulting Fees”);

 1
  The Affiliated Debtors include the Debtor and its affiliates, CAH Acquisition Company #2, LLC, d/b/a Oswego
 Community Hospital (Case No. 19-01230-5-JNC); CAH Acquisition Company #3, LLC, d/b/a Horton Community
 Hospital (Case No. 19-01180-5-JNC); CAH Acquisition Company 6, LLC, d/b/a I-70 Community Hospital (Case
 No. 19-01300-5-JNC); CAH Acquisition Company 7, LLC, d/b/a Prague Community Hospital (Case No. 19-01298-
 5-JNC); CAH Acquisition Company 12, LLC, d/b/a Fairfax Community Hospital (Case No. 19-01697-5-JNC); and
 CAH Acquisition Company 16, LLC, d/b/a Haskell County Community Hospital (Case No. 19-01227-5-JNC).
Case 19-00730-5-JNC          Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17                    Page 3 of 7




              e. In addition to the foregoing Consulting Fees, Sherwood is entitled to a Transaction
                 Fee of $25,000 or $50,000 from the sale proceeds of the sale of each Affiliated
                 Debtor’s assets depending on whether the buyer is a party listed on Exhibit C of the
                 Engagement Agreement (“Transaction Fees”);
              f. In addition to the Consulting Fees and Transaction Fees, Sherwood is also entitled
                 to a Success Fee equal to 5% of the combined Transactions’ Sales Gross Value for
                 all Affiliated Debtors in excess of $8,000,000.00; and
              g. Reimbursement of all necessary out-of-pocket business expenses incurred in
                 connection with this matter up to $50,000.00.

         5.      Sherwood is owed and should be paid certain fees and expenses for the work that

 it has performed as Sales Agent pursuant to the terms of the Employment Order in this case and

 Orders Allowing Motion to Employ Sherwood Partners, Inc. as Sales Agent to the Trustee entered

 in the cases of the Affiliated Debtors. 2 The Employment Orders provide for Sherwood to be

 employed in accordance with the terms of the Engagement Agreement between Sherwood and the

 Trustee and pursuant to 11 U.S.C. §§ 327(a) and 328(a), which exempted Sherwood from the

 standards of review set forth in 11 U.S.C. § 330 per the Employment Orders.

         6.      Sherwood has provided great benefit to the Debtor’s estate, as well as the estates of

 the other Affiliated Debtors 3, through its role as Sales Agent. More specifically, Sherwood created

 and distributed a comprehensive brochure describing each of the properties, identified additional

 potential interested parties, disseminated the brochure to 618 individuals in 409 companies



 2
   An order was entered in each Debtors’ case: CAH Acquisition Company #2, LLC, Case No. 19-01230, Docket No.
 217, entered October 22, 2019; CAH Acquisition Company #3, LLC, Case No. 19-01180, Docket No. 258, entered
 on October 22, 2019; CAH Acquisition Company 6, LLC, Case No. 19-01300, Docket No. 338, entered on October
 17, 2019; CAH Acquisition Company 7, LLC, Case No. 19-01298, Docket No. 315, entered on October 17, 2019;
 CAH Acquisition Company 12, LLC, Case No. 19-01697, Docket No. 301, entered on October 17, 2019; and CAH
 Acquisition Company 16, LLC, Case No. 19-01227, Docket No. 299, entered on October 17, 2019. Collectively,
 referred to as the “Employment Orders.”

 3
  The Affiliated Debtors include the Debtor and its affiliates, CAH Acquisition Company #2, LLC, d/b/a Oswego
 Community Hospital (Case No. 19-01230-5-JNC); CAH Acquisition Company #3, LLC, d/b/a Horton Community
 Hospital (Case No. 19-01180-5-JNC); CAH Acquisition Company 6, LLC, d/b/a I-70 Community Hospital (Case
 No. 19-01300-5-JNC); CAH Acquisition Company 7, LLC, d/b/a Prague Community Hospital (Case No. 19-01298-
 5-JNC); CAH Acquisition Company 12, LLC, d/b/a Fairfax Community Hospital (Case No. 19-01697-5-JNC); and
 CAH Acquisition Company 16, LLC, d/b/a Haskell County Community Hospital (Case No. 19-01227-5-JNC).
Case 19-00730-5-JNC        Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17                Page 4 of 7




 operating in the health care space, as well as 277 law firms, 140 hospitals in and around Oklahoma

 and Kansas, and 5,250 contacts of the National Rural Health Association. Sherwood also

 assembled and provided an online diligence room and enlisted a professional photographer to

 photograph the properties

        7.      After widely disseminating the marketing material, Sherwood received over thirty

 executed non-disclosure agreements from interested parties. Sherwood spoke to other parties who

 ultimately decided not to execute non-disclosure agreements. The parties that executed the non-

 disclosure agreement were granted access to the online diligence room, introduced to the local

 management companies, and, if requested, attended tours of the properties. All of these activities

 were managed by Sherwood.

        8.      With the assistance of the marketing efforts of Sherwood, Trustee identified and

 selected a stalking horse bidder and filed the Motion for (i) an Order (A) Establishing Bidding

 Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices

 (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts

 and Unexpired Leases, and (E) Granting Related Relief; and (ii) an Order (a) Approving Sale Free

 and Clear of All Liens, Claims, Interests, and Encumbrances, (b) Authorizing Assumption and

 Assignment of Certain Executory Contracts and Unexpired Leases, and (c) Granting Related Relief

 (the “Sale and Bidding Procedures Motion”).

        9.      On November 27, 2019 the Court entered an order approving the bidding

 procedures provisions of the Sale and Bidding Procedures Motion (the “Bidding Procedures

 Order”). On February 7, 2020, the Court entered an order authorizing the sale of the Debtor’s

 assets to the stalking horse bidder (the “Sale Order”).

        10.     The sale prices for substantially all the Affiliated Debtors’ assets are as follows:
Case 19-00730-5-JNC            Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17                         Page 5 of 7




                          Affiliated Debtor                                         Sales Price
            CAH Acquisition Company #1, LLC (Washington)                                  $3,500,000
            CAH Acquisition Company #2, LLC (Oswego)                                         $75,000
            CAH Acquisition Company #3, LLC (Horton)                                        $275,000
            CAH Acquisition Company 7, LLC (Prague) 4                                     $2,509,767
            CAH Acquisition Company 12, LLC (Fairfax)3                                    $2,841,931
            CAH Acquisition Company 16, LLC (Haskell)3                                    $1,532,661
                                                   Total:                                $10,734,359


         11.      Based on the sale prices, Sherwood is currently entitled to the following fees:

                       Affiliated Debtor                    Consulting            Transaction           Total
                                                              Fees 5                 Fees
       CAH Acquisition Company #1,                      LLC   $37,500                 $25,000            $62,500
       (Washington)
       CAH Acquisition Company #2, LLC                                      $0          $50,000          $50,000
       (Oswego)
       CAH Acquisition Company #3, LLC (Horton)                           $0            $50,000          $50,000
       CAH Acquisition Company 6, LLC (I-70)                          $5,000                  --          $5,000
       CAH Acquisition Company 7, LLC (Prague)                            $0            $50,000          $50,000
       CAH Acquisition Company 12, LLC (Fairfax)                          $0            $50,000          $50,000
       CAH Acquisition Company 16, LLC                                    $0            $50,000          $50,000
       (Haskell)


         12.      The sum total of the outstanding Consulting Fees and Transaction Fees owed to

 Sherwood by all Affiliated Debtors’ estates, as of the date of this filing, is $317,500. Of that sum,

 and as indicated in the foregoing table, $62,500 is attributable to the sale of the Debtor’s assets.

         13.      As of this filing, Sherwood has incurred expenses totaling $17,447.81, which have

 not been reimbursed.

         14.      The Sale Order provides that, following the closing of the Sale of the Debtor’s

 assets, the Trustee shall (i) pay all pre- and post-petition amounts owed to First Capital Corporation


 4
   The sales of these Affiliated Debtors’ assets do not include the sale of any accounts receivable owed to the
 Affiliated Debtors. Trustee will collect the accounts receivable and remit the fees to Sherwood related to those
 collections as the accounts receivable are collected.
 5
   These fees were owed to Sherwood within 90 days of its employment; however, they were not paid and remain
 outstanding.
Case 19-00730-5-JNC        Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17                  Page 6 of 7




 (“First Capital”), (ii) fund a reserve account for First Capital’s legal fees, and then (iii) pay

 Sherwood’s fees and expenses, as well as any past-due ad valorem taxes listed in Schedule 7 of

 the Asset Purchase Agreement between the Trustee and the stalking horse bidder, prior to making

 further disbursements pursuant to later Court orders. [Doc No. 686, p.14] The rights of First

 Capital under the Employment Order are expressly preserved thereunder.

        15.     Sherwood has performed its duties as agreed by the Parties and authorized by this

 Court pursuant to the Employment Order, the Bidding Procedures Order, and the Sale Order.

        16.     The Trustee is very pleased with the performance of Sherwood in this case and

 believes Sherwood should be paid according to the terms of the Engagement Agreement, the

 Employment Order, and the Sale Order.

        NOW, THEREFORE, based upon the foregoing, the Court concludes the above

 statements are supported by the record in this case, the relief requested is appropriate, and for other

 food and sufficient reasons appearing it is hereby ORDERED as follows:

        A.      The Trustee is authorized and shall reimburse the expenses owed to Sherwood in

 the amount of $17,447.81 using the same procedure it has made previous reimbursements;

        B.      Sherwood has an allowed administrative claim against the Debtor’s estate for the

 sum of $62,500;

        C.      The Trustee is authorized, without further order of the Court, to pay Sherwood the

 full amount of its allowed administrative claim from the proceeds of the closing of the sale of the

 Debtor’s assets, as directed in the Sale Order, after all pre-and post-petition amounts owed to First

 Capital have been paid and the reserve account has been funded; and

        D.      The rights of First Capital under the Employment Order are expressly preserved

 thereunder and shall not be prejudiced by the entry of this Order.
Case 19-00730-5-JNC     Doc 890 Filed 07/08/20 Entered 07/08/20 12:27:17              Page 7 of 7




 AGREED TO BY:

  WALDREP LLP                                  Law Offices of Oliver & Cheek, PLLC

  s/ Jennifer B. Lyday                         s/ Ciara L. Rogers
  Jennifer B. Lyday (NC State Bar No. 39871)   Ciara L. Rogers
  101 S. Stratford Road, Suite 210             N.C. State Bar No. 42571
  Winston-Salem, NC 27104                      P.O. Box 1548
  Telephone: 336-717-1440                      New Bern, NC 28563
  Telefax: 336-717-1340                        Telephone: (919) 987-2024
  Email: notice@waldrepllp.com                 Facsimile: (252) 633-1950
  Co-Counsel for the Chapter 11 Trustee        Email: ciara@olivercheek.com
                                               Attorney for Sherwood Partners, Inc.



                                   END OF DOCUMENT
